The Consumers Finance Company filed its bill of complaint in the Circuit Court of Duval County, Florida, against the Consumer's Loan Service, Inc., seeking an order enjoining the use of the word "Consumer's" in connection with the business activities of the defendant. The Chancellor below sustained a motion to dismiss and a ground thereof was: "the bill is without equity." We have heard arguments on the merits of this controversy, examined the applicable authorities, and have concluded that the order of dismissal should be affirmed on authority of Lumbermen's Mutual Casualty Co. v. Lumber Mutual Casualty Ins. Co., 154 Fla. 367, 17 So.2d 615, and similar cases.
Affirmed.
TERRELL, CHAPMAN, ADAMS and SEBRING, JJ., concur.
THOMAS, C. J., BARNS and HOBSON, JJ., dissent. *Page 769